
	

113 HR 4119 : West Hunter Street Baptist Church Study Act
U.S. House of Representatives
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 4119
		IN THE SENATE OF THE UNITED STATES
		September 16, 2014Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To direct the Secretary of the Interior to conduct a special resource study of the West Hunter
			 Street Baptist Church in Atlanta, Georgia, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the West Hunter Street Baptist Church Study Act.
		2.Special resource study
			(a)StudyThe Secretary of the Interior shall conduct a special resource study of the historic West Hunter
			 Street Baptist Church, located at 775 Martin Luther King Jr. Drive, SW.,
			 Atlanta, Georgia and the block on which the church is located.
			(b)ContentsIn conducting the study under subsection (a), the Secretary shall—
				(1)evaluate the national significance of the site;
				(2)determine the suitability and feasibility of designating the area as a unit of the National Park
			 System;
				(3)consider other alternatives for preservation, protection, and interpretation of the site by
			 Federal, State, or local governmental entities, or private and nonprofit
			 organizations;
				(4)consult with interested Federal, State, or local governmental entities, private and nonprofit
			 organizations or any other interested individuals;
				(5)identify cost estimates for any Federal acquisition, development, interpretation, operation, and
			 maintenance associated with the alternatives;
				(6)consider the effect of the designation of the study area as a unit of the National Park System on—
					(A)existing commercial and recreational activities, including but not limited to hunting, fishing, and
			 recreational shooting, and on the authorization, construction, operation,
			 maintenance, or improvement of energy production and transmission
			 infrastructure; and
					(B)the authority of State and local governments to manage those activities.
					(7)identify any authorities, including condemnation, that will compel or permit the Secretary to
			 influence or participate in local land use decisions (such as zoning) or
			 place restrictions on non-Federal lands if the study area is designated a
			 unit of the National Park System.
				(c)Notification of private property ownersUpon commencement of the study, owners of private property adjacent to the area will be notified of
			 the study’s commencement and scope.
			(d)Applicable LawThe study required under subsection (a) shall be conducted in accordance with the National Park
			 System General Authorities Act (16 U.S.C. 1a–5(c)).
			(e)ReportNot later than 3 years after the date on which funds are first made available for the study under
			 subsection (a), the Secretary shall submit to the Committee on Natural
			 Resources of the House of Representatives and the Committee on Energy and
			 Natural Resources of the Senate a report containing the results of the
			 study and any conclusions and recommendations of the Secretary.
			
	Passed the House of Representatives September 15, 2014.Karen L. Haas,Clerk
